Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments 
	The following is in response to the applicant’s remarks filed 03/04/2022. 
	The applicant argues that Wang fails to teach, the first dielectric layer has a thickness of 30 nm to 200 nm, claimed value for the wetting velocity, claimed value for the compact density, claimed value for the porosity, and wherein when the negative electrode material is a combination of artificial graphite and natural graphite or a combination of artificial graphite and silicon oxide, the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width from 0.05 μm to 6 μm. 
	The examiner respectfully disagrees. Regarding, the first point Wang teaches the amended thickness (thickness of protector is 1 nm to – 1μm)[0043]. Regarding, the compact density, and porosity Yata is relied upon for teaching the claimed values. Regarding, wherein the negative electrode material is selected from a combination of artificial graphite and natural graphite or a combination of artificial graphite and silicon oxide Wang teaches the negative electrode material chosen from natural graphite, artificial graphite, silicon oxide, or any combination of the three [0056]. Tsujita is then relied upon to disclose the opening in the dielectric layer. Lastly, the arguments against combined Wang possessing the claimed wetting velocity are not considered persuasive. The position established in the previous office action that the wetting velocity is an inherent property resulting from the presence of the claimed values of porosity, packing density, and density has not been rebutted. Lastly, regarding the limitation wherein the opening has a width from 0.05 μm to 6 μm the opening (ie. gap between coated 
	Next, the applicant argues that combined Wang would not obtain the claimed wetting velocity as both Wang and Tsujita teach away from a permeable passivation protecting layer. 
	The examiner respectfully disagrees as the dielectric layer provides the same function in the instant application as in Wang and Tsujita which is preventing a side reaction between the electrolyte and the negative active material. However, while direct contact of electrolyte and negative active material results in decomposition of the active material, too thick of a dielectric layer results in low conductivity (Wang [0038])(Tsujita [0076]). Then, in all three instances the intention of the dielectric layer is to provide sufficient protection to prevent reaction between the electrolyte and negative active material while still providing short conductive pathways (ie. thin thickness) through the protective layer. Shortening of the conductive pathways through the protective layers is accomplished by allowing the electrolyte to infiltrate partially through the protective layer without reaching the negative electrode material (Tsujita [0072][0073][0076]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 4, and 11 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, Yata, US20060281004A1, and Tsujita, US20180159177A1.

Regarding claim 1, Wang teaches a negative electrode plate (anode (102))[0031], comprising:

a negative active material layer (anode active material layer (102b))[0032], disposed on at least one surface of the negative current collector [fig. 1A], said negative active material layer comprises opposite first surface and second surface, wherein said first surface is disposed away from the negative current collector (top and bottom of active material layer (102b))[fig. 1A], wherein the negative active material is one of: artificial graphite, a combination of artificial graphite and natural graphite, and a combination of artificial graphite and silicon oxide (electrode material chosen from natural graphite, artificial graphite, silicon oxide, or any combination of the three)[0056]; and
an inorganic dielectric layer, disposed on the first surface of the negative active material layer (passivation protector (110) made of metal oxide disposed on anode active material layer)[fig. 1A][0012][0040], said inorganic dielectric layer consisting of an inorganic dielectric material (metal oxides)[0012]; said inorganic dielectric layer comprises a first dielectric layer on an outer surface of the negative active material layer (formed on the surface of the anode active material layer)[0044][fig. 1A], 
and the first dielectric layer has a thickness of from 30 nm to 200 nm (thickness of protector is 1 nm to – 1μm)[0043];
Wang does not teach wherein the negative electrode plate has a compact density of from 1.2 g/cm3 to 2.0 g/cm3, a porosity of from 25% to 45%.
	Yata teaches a secondary battery wherein the negative electrode plate (negative electrodes (101b)(101C)) have a density of 1.35 – 1.60 g/cm-3 as well as a porosity of 20 – 35%. The presence of these overlapping ranges creates a prima facie case of obviousness.  Further, 
	Neither Wang nor Yata teach an electrode with a wetting velocity of electrolyte on per 10 cm×10 cm area from 2 μg/s to 2.6 μg/s or wherein when the negative active material is a combination of artificial graphite and natural graphite or a combination of artificial graphite and silicon oxide, the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm.
	However, wetting velocity is a dependent characteristic of the density and porosity of the electrode as taught in Yata [0101]. Applicant’s specification does not further disclose any other structures impacting the electrodes wetting velocity. Modified Wang teaches all of the structural limitations of claim 1, so then the claimed wetting velocity is regarded as an inherent property of the electrode of modified Wang. 
Tsujita teaches a secondary battery wherein a negative electrode active material (23) has a inorganic dielectric layer (solid electrolyte coat (50C))[0117][0055][0058] disposed on its surface [fig. 9]. Further, Tsujita teaches the embodiment (second embodiment)[0015] where the coating layer being coated on the individual particles instead of on the surface allows for openings extending through the thickness direction further being beneficial as they allow for more effective coating of the active material particles further reducing oxidative decomposition [0123][0124]. Tsujita does not teach the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm or any desired range for the size of the openings in the dielectric layer. However, the permeation of the dielectric layer by liquid electrolyte through pores is understood to improve conductivity while also increasing risk of side reaction between active material and electrolyte. One of 

Regarding claim 2, modified Wang teaches the negative electrode plate according to claim 1, 
	Further, Wang teaches wherein the first dielectric layer has a thickness of from 50 nm to 200 nm (thickness of protector is 1 nm to – 1um)[0043].

Regarding claim 3, modified Wang teaches the negative electrode plate according to claim 1, 
	Further, Wang teaches wherein the first dielectric layer has a thickness of greater than 100 nm and not greater than to 200 nm (thickness of protector is 1 nm to – 1um)[0043].

Regarding claim 4, modified Wang teaches the negative electrode plate according to claim 1.
Modified Wang does not explicitly teach wherein a ratio of reversible capacity per 1540 mm2 area of the negative electrode plate to the thickness of the first dielectric layer is from 0.02 mAh/nm to 2 mAh/nm.
However, modified Wang teaches the structures responsible for reducing capacity loss such as negative active material with a dielectric protective coating within the claimed thickness. The outcome being that the ratio of reversible capacity to dielectric layer thickness is a result effective variable responsible for determining the desired thickness of protective coating to reduce capacity loss with different negative electrode active materials. 


Regarding claim 11, Wang teaches a method for preparation of a negative electrode plate, comprising the steps of:
disposing a negative active material layer on at least one surface of a negative current collector (anode material layer formed on the collector)[0051], wherein the negative active material is one of: artificial graphite, a combination of artificial graphite and natural graphite, and a combination of artificial graphite and silicon oxide (electrode material chosen from natural graphite, artificial graphite, silicon oxide, or any combination of the three)[0056]
depositing an inorganic dielectric material on a surface of the negative active material layer facing away from the negative current collector by vapor deposition, to obtain an inorganic dielectric layer including a first dielectric layer on an outer surface of the negative active material layer (passivation protector layer formed on the surface of the anode)[0052][fig. 1]; 
and the first dielectric layer has a thickness of from 30 nm to 200 nm (thickness of layer being 1 nm - 1µm)[0010];
Wang does not teach wherein the negative electrode plate has a compact density of from 1.2 g/cm3 to 2.0 g/cm3, a porosity of from 25% to 45%. 
Yata teaches a secondary battery wherein the negative electrode plate (negative electrodes (101b)(101C)) have a density of 1.35 – 1.60 g/cm-3 as well as a porosity of 20 – 35%. The presence of these overlapping ranges creates a prima facie case of obviousness.  Further, 
Neither Wang nor Yata teach an electrode with a wetting velocity of electrolyte on per 10 cm×10 cm area 2 μg/s to 2.6 μg/s, or wherein when the negative active material is a combination of artificial graphite and natural graphite or a combination of artificial graphite and silicon oxide, the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm
	However, wetting velocity is a dependent characteristic of the density and porosity of the electrode as taught in Yata [0101]. Applicant’s specification does not further disclose any other structures impacting the electrodes wetting velocity. Modified Wang teaches all of the structural limitations of claim 1, so then the claimed wetting velocity is regarded as an inherent property of the electrode of modified Wang. 
Tsujita teaches a secondary battery wherein a negative electrode active material (23) has a inorganic dielectric layer (solid electrolyte coat (50C))[0117][0055][0058] disposed on its surface [fig. 9]. Further, Tsujita teaches the embodiment (second embodiment)[0015] where the coating layer being coated on the individual particles instead of on the surface allows for openings extending through the thickness direction further being beneficial as they allow for more effective coating of the active material particles further reducing oxidative decomposition [0123][0124]. Tsujita does not teach the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm or any desired range for the size of the openings in the dielectric layer. However, the permeation of the dielectric layer by liquid electrolyte through pores is understood to improve conductivity while also increasing risk of side reaction between active material and electrolyte. One of 

Regarding claim 12, Wang teaches an electrochemical device (battery)[0003], comprising a positive electrode plate (cathode)[0006], a negative electrode plate (anode)[0006], a separator (separator)[0010], and an electrolyte (electrolyte)[0006], wherein the negative electrode plate is the negative electrode plate according to claim 1 taught by modified Wang.

Regarding claim 13, Combined Wang teaches negative electrode plate according to claim 1. 
Further, Wang teaches wherein when the negative active material is artificial graphite (artificial graphite)[0014]. 
	Wang does not teach the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm.
Tsujita does not teach the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm or any desired range for the size of the openings in the dielectric layer. However, the permeation of the dielectric layer by liquid electrolyte through pores is understood to improve conductivity while also increasing risk of side reaction between active material and electrolyte. One of ordinary skill in the art would have arrive at the claimed range through routine optimization. Further, it would have been obvious to one skilled in the art before the filing date to combine the 

Regarding claim 14, combined Wang teaches the method according to claim 11. 
Further, Wang teaches wherein when the negative active material is artificial graphite (artificial graphite)[0014, 
Wang does not teach the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm.
Tsujita does not teach the first dielectric layer has an opening extending through a thickness of the first dielectric layer, and the opening has a width of from 0.05 μm to 6 μm or any desired range for the size of the openings in the dielectric layer. However, the permeation of the dielectric layer by liquid electrolyte through pores is understood to improve conductivity while also increasing risk of side reaction between active material and electrolyte. One of ordinary skill in the art would have arrive at the claimed range through routine optimization. Further, it would have been obvious to one skilled in the art before the filing date to combine the modified electrode plate of Wang with the protective coating of Tsujita to further reduce the oxidative decomposition of the negative electrode active material.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, Yata, US20060281004A1 and Tsujita, US20180159177A1 as applied to claim 1 above, and in further view of Kozen, US20170263935A1.

Regarding claim 6, modified Wang teaches the negative electrode plate according to claim 1, 
Kozen teaches wherein the first dielectric layer (protection layer)[0011][0017] has a coverage on the first surface of the negative active material layer of from 70% to 95% (protection layer segments are separated by empty gaps [0014][0015]. Additionally, Kozen teaches that these uncovered portions of active material arise from the expansion of the anode active material which then causes breakages in the protection layer which then allows an SEI to form [0110] giving the anode a self-healing property. 
Then it would have been obvious to one skilled in the art before the filing date to combine the protection layer with uncoated portions of active material with the electrode plate of modified Wang to achieve a self-healing anode. 

Claims 7 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, Yata, US20060281004A1 and Tsujita, US20180159177A1 as applied to claim 1 above, and in further view of Yamamoto, US20100285368A1.

Regarding claim 7, modified Wang teaches the negative electrode plate according to claim 1.
Further, Yamamoto teaches wherein the inorganic dielectric layer (ion conductive polymer layer (14))[0011][fig. 4] further comprises second dielectric layer (second layer (15c)) on inner wall of at least a portion of pores (gaps between active material bodies (28))[fig. 4] inside the negative active material layer (on sides of active material (28))[fig. 4], and the second dielectric layer extends on a direction from the first surface to the second surface (extends in a direction from the separator (13) towards the collector (19a))[fig. 4]. Further, Yamamoto teaches that the two part layering allows for superior rate characteristics as well as suppression of harmful side reactions between the active material and electrolyte [0048][0051].


Regarding claim 8, modified Wang teaches the negative electrode plate according to claim 7, 
Further, Yamamoto teaches wherein a depth of the second dielectric layer extending on the direction from the first surface to the second surface is from 1/1000 to 1/10 of the thickness of the negative active material layer (cracks formed in the active material layer filled by conductive polymer layer can have a depth of 1 – 20 µm and the thickness of the active material layer is 1 – 200 µm)[0062][0047]. Additionally, Yamamoto teaches that the cracks in the active material filled with protective polymer layer improves the adhesion between the polymer and the active material.
Then, it would have been obvious to one skilled in the art before the filing date to combine the second protective layer thickness of Yamamoto with the modified electrode plate of Wang to improve adhesive properties. 

Regarding claim 9, modified Wang teaches the negative electrode plate according to claim 8, 
Further Yamamoto teaches wherein the second dielectric layer has a thickness d of 0<d≤500 nm; and/or
the second dielectric layer has a thickness d showing a gradient decrease on a direction from the first surface to the second surface (gradient decrease of polymer layer (15c))[fig. 5].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang US20130177808A1, Yata, US20060281004A1 and Tsujita, US20180159177A1 as applied to claim 1 above, and in further view of Yun, US20200168902A1.

Regarding claim 10, modified Wang teaches the negative electrode plate according to claim 1.
Further Wang teaches wherein the inorganic dielectric material comprises one or more of compounds comprising an element A and an element B, wherein the element A is one or more selected from the group consisting of Al, Si, Ti, Zn, Mg, Zr, Ca and Ba, and the element B is one or more selected from the group consisting of O, N, F, Cl, Br and I (metal oxides including aluminum oxide, titanium oxide and silicon oxide)[0012]; and/or,
Modified Wang does not teach said inorganic dielectric material has an average particle diameter Dv50 of from 1 nm to 10 nm.
	Yun teaches an inorganic protective layer (ceramic layer)[0024] disposed on an anode active material [claim 1] wherein the particle size is 1nm – 10µm (0.001µm – 10µm) [0090] . Further, Yun teaches the ceramic layer of this particle size to be chose to provide a uniform thickness, and adequate porosity. 
	Then it would have been obvious to one skilled in the art before the filing date to combine the teaching of inorganic protective particle size of Yun with electrode of modified Wang to provide adequate porosity and desired thickness. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724        

/BRIAN R OHARA/Examiner, Art Unit 1724